


Exhibit 10.1




SEPARATION AGREEMENT AND GENERAL RELEASE




This AGREEMENT is made between Micah S. Goldstein (“Goldstein”) and Stanley
Furniture Company, Inc. and its affiliates, subsidiaries, parent, predecessors,
successors and assigns (referred to herein, collectively and individually, as
“Stanley” or “Company”).




A. REASONS FOR AGREEMENT




1. In connection with ceasing manufacturing operations of Stanley and adjusting
the size of Stanley’s overhead structure, Goldstein is resigning his employment
as Chief Operating and Financial Officer with Stanley on August 11, 2014 (the
“Separation Date”).    




2. In recognition of Goldstein’s service to Stanley and for the consideration
from Goldstein specified below, the Company has agreed to provide Goldstein with
certain benefits as described below.




B. AGREEMENT




For and in consideration of the mutual promises and commitments specified
herein, the parties agree as follows:




1. Special Severance Package.  The Company agrees to provide Goldstein with the
following benefits, which are referred to as the “Special Severance Package.”




(a) Goldstein shall be entitled to (i) an initial lump sum payment of two months
of his base salary (at the rate in effect immediately prior to the Separation
Date), and (ii) to continue to receive his base salary (at the rate in effect
immediately prior to the Separation Date) for an additional seven (7) months
from the date of the Separation Date.  The monthly payments shall be made in
accordance with the Company's general payroll practices as special severance
payments.  The payments shall subject to standard withholdings.  




(b) Goldstein shall be vested in 55,109 shares from the outstanding restricted
stock awards previously granted by the Company to Goldstein.  This represents
pro rata vesting through December 31, 2014 for the awards made prior to 2014
that are subject to vesting based solely on the lapse of time and twenty-five
percent (25%) vesting of the time-vested portion of the award made in 2014.  The
shares shall be vested on the Separation Date and shall be subject to standard
tax withholding.




(c) Except as provided in Section 1(b), the provisions of stock options and
restricted stock awards previously granted by the Company to Goldstein will be
governed by the terms and conditions of the award agreements, including the
provisions providing for forfeiture of unvested stock options and restricted
stock on separation from the Company.




 








--------------------------------------------------------------------------------




(d) After the Separation Date, Goldstein may continue his Company medical and
dental insurance benefits under COBRA guidelines.  For nine (9) months after the
Separation Date if Goldstein elects COBRA coverage, the Company will reimburse
Goldstein for any additional cost over the amount that Goldstein is paying for
Company medical and dental insurance at his Separation Date. The Company
payments will end if Goldstein discontinues COBRA coverage, fails to pay his
COBRA premium, does not elect COBRA coverage, or obtains employment under which
he is entitled to participate in a medical or dental benefit plan.  If Goldstein
obtains employment during the nine (9) month period that does not provide
medical or dental benefits, Goldstein will provide confirmation of the lack of
coverage in writing to the Company.




2. Resignation as Officer and Director.  In conjunction with his separation from
employment, Goldstein agrees to resign as an officer and as a member of the
Board of Directors of Stanley as of the Separation Date.




3. General Release.  In consideration for the Special Severance Package, and to
the extent permitted by applicable law, Goldstein agrees, for himself and his
heirs, representatives, successors and assigns, that he has been finally and
permanently separated from employment with Stanley, and that he waives, releases
and forever discharges Stanley, its owners, shareholders, directors, officers,
employees and agents from any and all claims, known or unknown, that he has or
may have relating to or arising out of his employment with Stanley and the
termination thereof, including but not limited to any claims of wrongful
discharge, breach of express or implied contract, fraud, misrepresentation,
defamation, liability in tort, claims of any kind that may be brought in any
court or administrative agency, any claims under Title VII of the Civil Rights
Act of 1964, as amended, the Age Discrimination in Employment Act, the Employee
Retirement Income Security Act, or any other federal, state or local law
relating to employment, employee benefits or the termination of employment, or
any other claim arising out of or relating to Goldstein’s’ employment.




Goldstein specifically warrants and represents that he is not aware of any
factual basis for any claims against Stanley under either the Fair Labor
Standards Act or the Family and Medical Leave Act, or any state equivalents of
such laws.




Goldstein acknowledges that he does not have a charge of discrimination or
complaint currently pending before the U.S. Equal Employment Opportunity
Commission (EEOC), the U.S. Department of Labor, the North Carolina Department
of Labor, or a comparable local, state or federal agency.  Goldstein further
understands that this Agreement does not preclude him from initiating a future
charge of discrimination with the EEOC or a comparable state or federal agency.
 However, by signing this Agreement, Goldstein hereby agrees that he is not
entitled to reinstatement or any monetary or other damages or relief that may be
sought on behalf of him by the EEOC (or a comparable state or federal agency) or
recovered in any litigation stemming from any such filing of a charge of
discrimination or complaint on behalf of him, or those similarly situated with
him, by the EEOC or a comparable state or federal agency, any rights to which he
hereby forever waives.




If requested by Stanley, Goldstein agrees to execute a separate release in the
form of paragraph 3 and 4 at the Separation Date.




4. Special Release Notification.  The General Release in paragraph 3 includes a
release of all claims under the Age Discrimination in Employment Act (“ADEA”)
and, therefore, pursuant to the requirements of the ADEA, Goldstein acknowledges
the following:




(a) that he has been advised that this release includes, but is not limited to,
all claims under the ADEA arising up to and including the date of execution of
this release;








--------------------------------------------------------------------------------







(b) that he has been advised to consult with an attorney and/or other advisor of
his choosing concerning his rights and obligations under this release;




(c) that he has been advised to consider fully this release before executing it;




(d) that he has been offered ample time and opportunity, in excess of 21 days,
to do so;




(e) that this release shall become effective and enforceable seven (7) days
following execution of this Separation Agreement and General Release by
Goldstein, during which seven (7) day period Goldstein may revoke his acceptance
of this Separation Agreement and General Release by delivering written notice to
Anita W. Wimmer, Stanley Furniture Company, 200 Hamilton Street, No. 200, High
Point, North Carolina, 27261.




5. Taxes. To the extent that any taxes may be due on the payments provided in
this Agreement beyond any withheld, Goldstein agrees to pay such taxes and to
indemnify and hold the Company and its agents and affiliates harmless for any
tax payments owed, interest, penalties, levies, or assessments resulting from
the payments provided hereunder or from any failure by Goldstein to pay such
taxes, interest, penalties, levies or assessments.  




6. Confidentiality.  Goldstein agrees that he will not divulge or give anyone
any confidential information obtained by him during his employment concerning
Stanley’s business or affairs, including without limitation, information
relating to human resources matters, policies, and other confidential or
proprietary information or trade secrets, and to the Company’s relationships
with actual or potential customers or the needs or requirements of such
customers.  Employee also agrees not to disclose any information concerning any
legal matters in which the Company is involved except as required by lawfully
issued subpoena.




7. Noncompetition.




(a) Except with the prior consent in writing of the Company, Goldstein shall
not, for a period of twelve (12) months after the Separation Date (the
“Restricted Period”): (i) engage in Competitive Activity (as defined below)
within the United States; or (ii) assist any entity or person to engage in
Competitive Activity within the United States.  




(b) “Competitive Activity” means competing against the Company by: (i) engaging
in work for a competitor of the Company that is the same as or substantially
similar to the work Goldstein performed on behalf of the Company; or
(ii) engaging in an aspect of the Restricted Business (as defined below) that
Goldstein was involved with on behalf the Company.  Notwithstanding the
preceding, passively owning less than 5% of the outstanding shares in a public
company shall not constitute by itself Competitive Activity or assisting others
to engage in Competitive Activity.




(c) The “Restricted Business” means: (i) the business engaged in by the Company
as of Separation Date; and (ii) the business of designing, sourcing,
manufacturing, and/or selling wood furniture for the residential market.  








--------------------------------------------------------------------------------




 




8. Nonsolicitation of Employees.  For a period of twelve (12) months after the
Separation Date, Goldstein shall not, either on his own account or for any
person, firm, partnership, corporation, or other entity, without prior written
consent by an officer of the Company, (a) solicit, interfere with, or endeavor
to cause any employee of Stanley to leave his or her employment; (b) induce or
attempt to induce any such employee to breach his or her employment agreement
with Stanley; or (c) identify Stanley employees to his subsequent employer so
that the subsequent employer will induce or attempt to induce any such employee
to breach his or her employment agreement with Stanley.




9. Noninterference.  




(a) During the Restricted Period, Goldstein shall not: (i) solicit, encourage,
or cause any Restricted Customer (as defined below) to purchase any services or
products from anyone other than the Company that are competitive with or a
substitute for the services or products offered by the Company; (ii) solicit,
encourage, or cause any Restricted Customer not to do business with or to reduce
any part of its business with the Company; (iii) solicit, encourage, or cause
any supplier of goods or services to the Company not to do business with or to
reduce any part of its business with the Company; (iv) make any disparaging
remarks about the Company or its business, services, affiliates, officers,
managers, directors or employees, whether in writing, verbally, or on any online
forum; (v) communicate with shareholders of the Company about any matter related
to the Company, other than communications with officers of the Company or with
the Board of the Company in Goldstein’s status as a shareholder of the Company,
or (vi) assist anyone else to engage in the conduct prohibited by this Section.
 




(b) “Restricted Customer” means: (i) any Company customer with whom Goldstein
had business contact or communications at any time during the 12 months prior to
the Separation Date; (ii) any Company customer for whom Goldstein supervised or
assisted with the Company’s dealings at any time during the 12 months prior to
the Separation Date; and (iii) any Company customer about whom Goldstein
received confidential information in the course of employment with the Company
at any time during the 12 months prior to the Separation Date.




10. No Admission.  It is understood and agreed that, prior to entering into this
Separation Agreement, Stanley has admitted no liability for the Special
Severance Package provided herein or for any other benefits other than those
provided by contract or Company policy.  Stanley has entered into this
Separation Agreement and General Release solely for the purpose of maintaining
an amicable and cooperative relationship between Goldstein and Stanley.




11. Company Property.  Prior to the Separation Date, Goldstein agrees to return
to the Company all property of the Company.  For purposes of this Section,
“property of the Company” includes, but is not limited to, keys, corporate
credit cards, equipment, books, supplies, computer programs, originals and
copies of all corporate documents, including financial records and information,
customer lists and other customer information, and any other materials, whether
prepared by Goldstein or by others, but excludes anything owned by Goldstein
individually.







--------------------------------------------------------------------------------




 




12. Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws and judicial decisions of the State of North
Carolina, without regard to otherwise applicable conflict of law principles.
 Any action or proceeding arising out of or relating to this Agreement or
Goldstein’s employment with or separation from the Company must only be brought
in a state or federal court located in North Carolina.  




13. Severability.  If any provision of this Agreement is determined to be in
violation of any law, rule, or regulation or otherwise unenforceable, such
determination will not affect the validity of any other provision of this
Agreement, which will remain in full force and effect.  Each section, provision,
paragraph and subparagraph of this Agreement is severable from every other
section, provision, paragraph and subparagraph and constitutes a separate and
distinct covenant.




14. Counterparts; Headings.  This Agreement may be executed in a number of
identical counterparts, each of which shall be deemed an original for all
purposes.  The paragraph headings in this Agreement are for reference and
convenience only, and shall not modify or effect its substantive terms.




15. Entire Agreement.  




(a) The parties understand and agree that all terms of this Separation Agreement
and General Release are contractual and are not a mere recital, and represent
and warrant that they are competent and possess the full and complete authority
to covenant and agree as herein provided.




(b) Goldstein understands, agrees, and represents that the covenants made herein
and the releases herein executed may affect rights and liabilities of
substantial extent and agrees that the covenants and releases provided herein
are in his best interest.  Goldstein represents and warrants that, in
negotiating and executing this Separation Agreement and General Release, he has
had an adequate opportunity to consult with competent counsel or other
representatives of his choosing concerning the meaning and effect of each term
and provision hereof, and that there are no representations, promises or
agreements other than those expressly set forth in writing herein.




(c) The parties have carefully read this Separation Agreement and General
Release in its entirety; fully understand and agree to its terms and provisions;
intend and agree that it is final and binding and understand that, in the event
of a breach, either party may seek relief, including damages, restitution and
injunctive relief, at law or in equity, in a court of competent jurisdiction.






































--------------------------------------------------------------------------------




THIS AGREEMENT WAS PROVIDED TO MICAH S. GOLDSTEIN

ON JULY 14, 2014




IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
the foregoing General Release and Separation Agreement this __7th___ day of
August, 2014.







_August 7, 2014__________

/s/ Micah S. Goldstein

Date

Micah S. Goldstein




STATE OF _North Carolina_______________

CITY/COUNTY OF _Guilford_____________




The foregoing instrument was acknowledged and signed before me by Micah S.
Goldstein this   7th day of August, 2014.




_/s/ Jill A. Choplin_________________

Notary Public




My Commission Expires: ___August 1, 2016_____







STANLEY FURNITURE COMPANY, INC.







__August 5, 2014________________

By: /s/ R. Glenn Prillaman__________

Date




Its _CEO and President__________________